06/16/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 19-0101


                                         DA 19-0101                               ILE
                                                                                JUN 1 6 2020
GARY LUTMAN,
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Court
                                                                               State of Montana
       Plaintiff and Appellee,

      v.                                                                    ORDER

CRAIG AMES,KAREN AMES,and DOES 1-10,

       Defendants and Appellants.


       Appellants Craig and Karen Ames(Ames)filed a petition for rehearing ofthis Court's
May 5,2020 Opinion affirming the District Court's denial ofAmes's motions for summary
judgment and mistrial, and its handling of the punitive damages phase of trial.
Lutman v. Ames, 2020 MT 117N.
       Ames requests this Court grant its petition for rehearing because our recent decision in
Kucera v. City ofBillings, 2020 MT 34, provides "that a litigant cannot make a claim that
was not disclosed in a bankruptcy action based onjudicial estoppel." Ames did not raise the
issue ofbankruptcy disclosures in their original briefing to this Court. However,they argue
that Renville v. Frederickson, 2004 MT 324, permits this Court to grant a petition for
rehearing despite a petitioner's failure to first raise the issue on appeal, where addressing the
issue raised in the petition would provide clarity and uniformity of case law.
       Under M. R. App. P. 20, this Court seldom grants petitions for rehearing. The rule
makes clear that this Court will entertain a petition for rehearing on very limited grounds.
This Court will consider a petition for rehearing only ifthe opinion "overlooked some fact
material to the decision," ifthe opinion overlooked a question that would have decided the
case, or ifthe "decision conflicts with a statute or controlling decision not addressed" by the
Court. M. R. App. P. 20.
       Having fully considered Ames's petition, the Court concludes that rehearing is not
warranted under M.R. App.P. 20. The issue raised for the first time in the petition does not
present a situation in which clarity and uniformity of law is needed. The Court did not
overlook material facts or issues raised by the parties or fail to address a controlling statute
or decision that conflicts with the Opinion.
       IT IS THEREFORE ORDERED that the petition for rehearing is DENIED.
       The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
       Dated this 16th day of.lune, 2020.



                                                                            ustic

                                                                     •1111r




                                                                 ,

                                                               5'k"..i' Justices